DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/15/2021:
claims 11-13 and 33-44 remain pending in the application
all prior art grounds of rejection are maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 2014/0014005 A1) in view of Hoque et al (“Review and Analysis of Performance and Productivity of Size Reduction Equipment for Fibrous Materials, 2007, American Society of Agricultural and Biological Engineers Meeting Presentation) and Almeida et al (English Translation of WO 2016/077901 A1).
Regarding claim 11, Brock discloses a method for manufacturing cellulose flakes
(see Brock disclosing a method of providing cellulose/paper fiber particles [0017])
the method comprising:
(a) grinding paper by processing starting material in a knife mill
(see Brock teaching obtaining the cellulose/paper pulp by grinding in a hammer mill [0015]; Brock does not disclose using a knife mill; 
however, Hoque et al describes that while both knife mills and hammer mills reduce particle size by shearing with blades or knives [pg. 6, ¶5], knife mills work more successfully for shredding [pg. 2, ¶3 lines 8-10]; Hoque et al and Brock are analogous inventions in the field of grinding fibrous materials; 
therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hammer mill of Brock with a knife mill as described by Hoque et al; one of ordinary skill in the art would have been motivated to do so to increase efficiency of the reducing the particle size of the paper (Hoque et al [pg. 2, ¶3]); and
 (b) selecting particles of the paper to become the cellulose flakes, by sieving the ground paper resulting from step (a) in sieves having a screen size of no more than 5,000 µm (or equivalently 5 mm)
(see Brock disclosing the advantage of producing a dry papercrete mix with small particle sizes comparable to the screened waste glass [0048, lines 13-16]; wherein the waste glass has a size of 2mm [0044, lines 10-12]; thus one would expect the cellulose particles which is a part of the papercrete mix to also have a screen size of 2mm;
further, although Brock does not explicitly point to the sieve of the mill, Hoque et al evidences the grinding mills (including hammer mills and knife mills) comprise of screens used to determine the size of the ground particles [pg. 5, ¶1; thus the combination of Brock and Hoque et al reads on sieving particles with a size of no more than 5 mm); 
wherein no water is required to perform the method 
(see Brock teaching a dry method without application of water to the paper or paper products as a preferable pulp preparation to avoid the time and costs associated with drying of wet mixes [0043, lines  5-11])
and the paper comprises recycled Kraft paper packing used in construction
(Brock discloses the purpose of using cellulose as a way of recycling discarded paper but does not specify Kraft paper; however Almeida discloses a need for reusing Kraft paper bags used in construction in a composition with cement and binders [0004] due to the difficulty in disposing of such packaging [0007-0009], even so the limitation of “used in construction” does not impart any structural features to the Kraft paper and is considered intended use; Almeida and Brock are analogous inventions in the field of repurposing paper waste. 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the paper recycling process of Brock with Kraft paper as described in Almeida. One of ordinary skill in the art would have been motivated to do so because there is an economic and ecological need to properly dispose of Kraft paper).  

Regarding claims 12-13, Brock discloses the method of claim 11, wherein, as a result of the sieving step, the cellulose flakes have an average diameter of less than 5,000 µm (claim 12), specifically an average diameter of 3,500 µm (claim13)
(as discussed above, Brock discloses a total produce particle size of 2 mm [0048, lines 13-16][0044, lines 10-12], which reads on a diameter of less than 5 mm and is sufficiently within the claim limitation of 3.5 mm, lacking evidence of criticality in the disclosure);

Regarding claims 33, Brock discloses the method of claim 11, further comprising: (c) combining the cellulose flakes  with one or more additional materials to create a binding composition
(see Brock teaching further mixing the ground cellulose fibers with sand and cement [0042] to create a papercrete product with self-adhesive qualities [0017] [0033]).  

Regarding claims 34, Brock discloses the method of claim 33, wherein the binding composition is created in granular form 
(see Brock teaching the invention is a dry granular material [0010, lines 6-7]).  

Regarding claims 35 and 37, Brock discloses the method of claim 33, wherein the cellulose flakes are combined with the one or more additional materials in a ratio of 0.1 to 2% by weight of the cellulose flakes and 98 to 99.9% by weight of the one or more additional materials, wherein the one or more additional materials include 12% by weight cement and/or other binders, and 86 - 87.9% by weight of filler or mineral filler
(see Brock teaching adding small amounts of cellulose is sufficient to provide desirable advantages in the end use of the material [0063, last sentence] and exemplifying a total mixture of 601 pounds [0063, lines 1-4], wherein:
7.5 pounds of cellulose/paper pulp [Wingdings font/0xE0] 1% cellulose
94 pounds of Portland cement [Wingdings font/0xE0] 16% cement
500 pounds of sharp sand [Wingdings font/0xE0] 83% filler
¼ cup (~0.125 pounds) dry soap ;
further, the combined cement and sand which make up the additional materials is 99%; also see Brock disclosing the sand component is used as a filler [0056]).

Regarding claims 36, 38 and 40, Brock discloses the method of claims 35 and 37, respectively, wherein the binding composition is created in granular form 
(see Brock teaching the invention is a dry granular material [0010, lines 6-7]).

Regarding claim 39, Brock discloses the method of claims 37, wherein the cement and/or other binders are selected from the group composed of Portland cement or pozzolanic cement 
(see Brock teaching the cement is Portland cement [0047] which can also be substituted with pozzolana [0059]).

Regarding claim 41, Brock discloses the method of claims 39, wherein the filler and/or mineral filler is selected from the group composed of sands
(see Brock teaching the use of sharp sand as a filler material [0056]).

Regarding claims 36, 38, 40 and 42, Brock discloses the method of claims 35, 37, 39 and 41, respectively, wherein the binding composition is created in granular form 
(see Brock teaching the invention is a dry granular material [0010, lines 6-7]).

Regarding claim 43,  Brock modified by Hoque et al and Almeida discloses a method for manufacturing a binding composition containing cellulose flakes, the method comprising:(a) grinding paper by processing starting material in a knife mill, wherein the paper comprises recycled Kraft paper packing used in construction; and (b) selecting particles of the paper to become the cellulose flakes, by sieving the ground paper resulting from step (a) in sieves having a screen size of no more than 5,000 pm, wherein the cellulose flakes have an average diameter of less than 3,500 pm; wherein no water is required to perform the method
(see rejection of claims 11-13 set forth above which are incorporated herein).  

Regarding claim 44, Brock modified by Hoque et al and Almeida discloses the method of claim 43 further comprising: (c) combining the cellulose flakes in a ratio of 0.1 to 2% by weight of the cellulose flakes and 98 to 99.9% by weight of the one or more additional materials, to create the binding composition in granular form; wherein the one or more additional materials include 12% by weight cement and/or other binders, and 86 - 87.9% by weight of filler or mineral filler; wherein 
(see rejection of claims 33-42 set forth above which are incorporated herein).


Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s remarks that Brock teaches a wet process and only mentions a water-free process in the context of hammer mill (see Remarks [pg. 6, para 6] thus indicating Brock does not read on the claimed limitation of “no water is required to perform the method” (see claim 11), the examiner disagrees. The use of a hammer mill is not exclusive to the dry method, as Brock teaches using the hammer mill in a wet process as well [0015].  As disclosed above Brock does teach several embodiments for processing the paper material, two of which comprise only a dry mixture [0045]. 
In response to applicant’s remarks that the hammer mill of Brock produces long thin fibers  compared to the claimed knife mill which produces small pieces (see Remarks [pg. 6, para 6]), it is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the 
Applicant further argues that Hoque’s teaching of a knife mill does not cure the deficiency of Brock because the references are in non-analogous fields of art and  Hoque does not teach the knife mill is suitable for the application of Brock (see Remarks [bridging para pg. 6-7, and pg. 7 para 2]). However, examiner notes determining analogous art depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant. For example, for search purposes, a tea mixer and a concrete mixer may both be regarded as relating to the mixing art, this being the necessary function of each (MPEP 904.01(c)). The essential function that is analogous between Brock and Hoque is the grinding of fibrous materials.
Moreover,  the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145 (III)). Brock teaches grinding of cellulose/paper pulp in a hammer mill [0015] and discloses it is advantageous to produce a papercrete mix with smaller particle size [0048] within 2 mm [0044, lines 10-12] [0048, lines 13-16] and Hoque teaches knife mills are more efficient at reducing biomass particle size (similar to cellulose) than hammer mill [pg. 2, para 3, lines 8-10] [pg. 6, para 5]. Thus, Hoque is cited to remedy the deficiency of Brock by showing it would have been obvious to substitute the hammer mill of Brock with a knife mill, which then reads on the claimed limitation of using a knife mill to grind dry paper pulp. 
Brock and Hoque are silent about the advantages of obtaining a specific particle size (i.e. less than 5 µm), examiner notes such advantageous benefits are not recited in the rejected claim. Even so, the claimed invention claims no more than 5,000 µm (see claim 11, line 5) which equates to 5mm. As such, Brock discloses reducing particles sizes to 2 mm [0048, lines 13-16] [0044, lines 10-12] and teaches smaller sized particles maintain sharpness feature necessary for promoting adhesion between the mixture ingredients [0044], especially ameliorating the inclusion of cheaper filler materials [0048]. Hoque also discloses the importance of product size in determining grinding equipment [pg. 9, last para]. Thus, both references do disclose advantageous of obtaining specific particle sizes. 
In response to applicant’s remarks that Almeida’s mention of recycling Kraft merely aims to recycle the paper which involves adding water and has additional shortcomings for processing Kraft paper (see Remarks [pg. 8]), examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Almeida is relied upon for the disclosed recycling process but rather to show the obviousness of recycling discarded paper, as taught by Brock, can include Kraft paper. Both references use recycled paper in a cement and binder mixture (see Almeida at [0004]), thus one would expect, barring any criticality of Kraft paper specifically, the dry process of Brock is capable of use with Kraft paper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/AMANDA GARLEY/                                                     Examiner, Art Unit 1731                                                                                                                                                                                                                                                                                                                                                                                                      

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731